FULMER, Judge.
Ralph I. Lipshaw, as Trustee of the Lake-land Yogi Land Trust, appeals the final judgment entered against him in a foreclosure action filed by Peoples Bank of Lakeland. We affirm because the final judgment was properly entered pursuant to the terms of a settlement agreement between the parties. See 15A Am. Jur.2d Compromise and Settlement § 37 (1976); Cf. J. Allen, Inc. v. Castle Floor Covering, Inc., 543 So.2d 249 (Fla. 2d DCA 1989) (holding that, where parties compromise and settle a contract dispute, the rights and liabilities of the parties set forth in the settlement replace those of the original contract). However, the trial court’s reservation of jurisdiction to enter a deficiency judgment is not supported by the terms of the settlement agreement and, therefore, that portion of the final judgment is stricken. In all other respects, the final judgment is affirmed.
THREADGILL, C.J., and SCHOONOVER, J., concur.